DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-2, 5-12, 15-20 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the power supply unit includes an energy-storage capacitor configured to power the closing mechanism; and wherein the motor protector further comprises a reclosing unit configured to control the energy-storage capacitor to power the closing mechanism in response to an enabling signal from the controller, and to enable the energy-storage capacitor to stop powering the closing mechanism in response to a disabling signal from the controller including remaining claim limitations. 
As per independent claim 11: Enabling an energy-storage capacitor of the power supply unit to power the closing mechanism; sending an enabling signal to a reclosing unit of the motor protector to enable the energy- storage capacitor to power the closing mechanism; and sending a disabling signal to the reclosing unit to stop the energy-storage capacitor from powering the closing mechanism including remaining claim limitations. 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,179,083 to Cecconi discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846